Andrews, C. J.
There are various reasons of appeal set down in the record. There is, however, but one real question : Was there a valid gift of the money from Kate Healy to Winifred Miller, so that the money belonged to her, and not to the estate ? The Superior Court decided that there was.
A gift is the transfer of property without consideration. It requires two things: a delivery of the possession of the property to the donee, and an intent that the title thereto shall pass immediately to him. This is a gift inter vivos. In such a gift the donee takes an absolute, indefeasible title. A gift causa mortis differs from a gift inter vivos, in that the donee takes a present title liable to be divested on the recovery of the donor. If the donor dies then the effect of the gift is the same as in the case of a gift inter vivos.
It will not be denied that the delivery of the bank books by Kate Healy to Winifred Miller, if the intent existed that Mrs. Miller should take the title to the money represented therein, would be a sufficient delivery to make a valid gift of the money. Camp’s Appeal, 36 Conn. 88; Minor v. Rogers, 40 id. 512; Buckingham's Appeal, 60 id. 143: Tillinghast v. Wheaton, 8 R. I. 536; Keniston v. Sceva, 54 N. H. 24; Ridden v. Thrall, 125 N. Y. 572; Alger v. North End Savings Bank, 146 Mass. 418; Cain v. Moon, 2 Q. B. 283 (1896); Basket v. Hassell, 107 U. S. 602.
The appellant claims that Mrs. Miller is estopped to deny *348that the money belonged to the estate of Kate Healy. The claim is, that having received the money as administratrix she cannot be allowed to set up a title to it herself. This claim really begs the question. Mrs. Miller insists that she did not receive the money as administratrix at all; that all the time she claimed to own it herself. The trial court sustained her claim. The fact that she gave receipts for the money, which she signed as administratrix,' was a very strong circumstance against her claim, but it was not conclusive. It was for the trial judge to weigh.
All the evidence which was objected to we think was admissible, either to show the delivery of the bank books or the intent with which Kate Healy made the delivery to Mrs. Miller.
There is no error.
In this opinion the other judges concurred.